Title: To James Madison from Walker Reid, 1 September 1812 (Abstract)
From: Reid, Walker
To: Madison, James


1 September 1812, Washington, Kentucky. Encloses resolutions concerning the Nonimportation Act from Mason County, Kentucky. Apologizes for the poor copy, explaining that he is “in soldiers dress” and will “march in the morning to Join our beloved Harrison—with an elegant company of mounted Riflemen formed in 3 Days.”
 
[Enclosure]§ From the Citizens of Mason County, Kentucky
1 September 1812. “A large and very respectable collection of citizens” met to discuss the “subject of continuing in force or repealing the act prohibiting the importation of British manufactures.” The meeting appointed a chairman and secretary. “Judge Beatty then delivered an address on the subject in the course of which he pointed out the abuses of British impressments from the commencement of our Government under Gen. Washington until the present War. The prostration of our rights as citizens and the restrictions of that perfidious nation upon our lawful commerce.” He concluded by requesting that the meeting be polled on the question of “‘Whether the Act prohibiting the importation of British manufactures ought to be repealed or remain in force during the War’ and that a committee be appointed to prepare a resolution in pursuance of the decision of the meeting on said question.” A committee was then appointed, and the several resolutions they reported were “amended and finally adopted to read as follows.”
“1st. Resolved unanimously that we highly approve of the declaration of War against Great Britain, and that we are clearly of opinion no peace ought to be made, without a relinquishment of the right which she has assumed to impress our Seamen and to regulate and controul our commerce upon the high seas by illegal blockades and orders in council.
“2nd. Resolved unanimously that in the opinion of this meeting it would be highly impolitic to repeal the nonimportation act during the continuance of the War, which now exists between the United States and Great Britain.
“3d. Resolved unanimously as the opinion of the meeting that the prohibition of the importation of British manufactures has produced the repeal of the British orders in council; and that if the U. S. firmly persevere in that measure, it will together with a vigorous prosecution of the War occasion such a degree of pressure and distress on G.B. as will compel her to comply with our equitable demands.
“4th. Resolved Unanimously that we will cheerefully and with pleasure pay our quota of the Taxes necessary to carry on the War and that we spurn with indignation the idea of rep[e]aling the nonimportation Act with a view of raising revenue least the people should be unwilling to pay the necessary internal taxes to carry it on with vigour and Success.
“⟨5⟩th. Resolved unanimously that a vigorous prosecution of the War against the North American possessions of Great Britain is a policy obviously dictated by our interest and our safety and that no honorable means ought to be left untried to accomplish a conquest of them as soon as practicable.
“6th. Resolved Unanimously, that all those who are attempting by covert means to bring about a dissolution of the Union or who countenance or support Great Britain or in any way take part against our Country in the present contest deserve the reprobation and contempt of every honest man in the community.
“7th. Resolved Unanimously that copies of the proceedings of this meeting be forwarded to the President of the United States the President of the senate and to the Speaker of the house of Representatives of the United States.”
